                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

KEITH CRONIN                                                              PLAINTIFF

v.                               NO. 3:17-CV-321-BD

SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT



                                    JUDGMENT

      Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, is AFFIRMED. Judgment is entered

in favor of the Commissioner.

      SO ORDERED, this 14th day of November, 2018.


                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE
